January 20, 2009 Dear Fellow Shareholder: On behalf of the Board of Directors and management of Citizens Community Bancorp, Inc. we cordially invite you to attend the 2008 annual meeting of shareholders. The meeting will be held at 4:00p.m. local time, on February 26, 2009 at the Chippewa Falls branch office of Citizens Community Federal offices located at 427 West Prairie View Road, Chippewa Falls, Wisconsin. The matters expected to be acted upon at the meeting are described in the attached proxy statement. In addition, we will report on our progress during the past year and entertain your questions and comments. We encourage you to attend the meeting in person. Whether or not you plan to attend, however, please read the enclosed proxy statement and then complete, sign and date the enclosed proxy card and return it in the accompanying postpaid return envelope provided as promptly as possible. This will save us the additional expense in soliciting proxies and will ensure that your shares are represented at the annual meeting. Your Board of Directors and management are committed to the continued success of Citizens Community Bancorp, Inc. and the enhancement of your investment. As President, I want to express my appreciation for your confidence and support. Sincerely, /s/ James G. Cooley James G.
